            Case 1:19-cr-00077-LM Document 1 Filed 04/25/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT,
                         FOR THE DISTRICT OF NEW HAMPSHIRE




UNITED STATES OF AMERICA                                             mi APB 25 P 2- US

       V.

                                                       Criminal Case No. 19-CR-'^P"O*"l-\Y\
CHINEDU IHEJIERE,
       Defendant




                                         INFORMATION


The United States Attorney Charges:

                                             COUNT ONE
              [18 U.S.C. §§ 1349 and 1344- Conspiracy to Commit Bank Fraud]

                                              Background

At all times relevant to this Information:


1.     Eastern Bank was a financial institution as that term is defined in 18 U.S.C. § 20 as its

deposits were insured by the Federal Deposit Insurance Corporation ("FDIC").

2.     Fifth Third Bank was a financial institution as that term is defined in 18 U.S.C. § 20 as its

deposits were insured by the FDIC.

                                             The Conspiracy

3.     From on or about June 1, 2017, to on or about October 10, 2017,in the District of New

Hampshire and elsewhere, the defendant,

                                      CHINEDU IHEJIERE,

knowingly and willfully conspired and agreed with L.A. and other known and unknown persons

to devise and execute and attempt to execute a scheme and artifice to defraud Eastern Bank and

Fifth Third Bank (the "financial institutions") and to obtain money in the custody and control of


                                                   1
           Case 1:19-cr-00077-LM Document 1 Filed 04/25/19 Page 2 of 3




the financial institutions by means offalse and fraudulent pretenses, representations and

promises, in violation of Title 18 United States Code Sections 1349 and 1344.

                              Manner and Means ofthe Conspiracy

4.     It was a part of the conspiracy that IHEJIERE and his co-conspirators knowingly opened

bank accounts at the Financial Institutions using other person's identification information.

Thereafter, IHEJIERE caused fraudulently obtained checks and money orders to be deposited to

the bank accounts at the financial institutions. After the deposits were posted to the affected

accounts,IHEJIERE and his co-conspirators acquired proceeds from each such stolen check and

money order by causing funds to be withdrawn from the accounts through debit card purchases,

ATM withdrawals. Postal Money Orders, and Cashier's Checks.

                                            Overt Acts


5.     In furtherance ofthe conspiracy and to effect its object, IHEJIERE and his co-

conspirators committed and caused the following overt acts to be committed in the District of

New Hampshire and elsewhere.

           a. On or about the dates charted below, known and unknown co-conspirators of the

           defendant opened bank accounts at the charted locations using another person's

           identification information.


                    Overt        Date            Bank              Location
                     Act
                      1        6/1/2016      Eastern Bank        Boston, MA
                      3        11/2/2016     Eastern Bank        Nashua, NH
                      4        2/3/2017      Eastern Bank      Wilmington, MA
                      5       5/13/2017      Eastern Bank        Boston, MA



           b. On or about the date charted below, the defendant opened bank accounts at the

           charted lotation using another person's identification information.
         Case 1:19-cr-00077-LM Document 1 Filed 04/25/19 Page 3 of 3




                    Overt        Date            Bank               Location
                     Act
                      6        8/4/2017     Fifth Third Bank   Norcross, GA



         c. On or about the dates charted below, the defendant caused the following stolen

         checks to be deposited into Eastern Bank and Fifth Third Bank accounts opened as

         part ofthe scheme.

      Overt         Date         Amount             Bank                        Payee
       Act
        7         8/2/2016     $12,021.16       Eastern Bank          Control Risks Group
                                                                                LLC
        8        8/17/2016     $19,945.09       Eastern Bank                Soonoco
        9         8/5/2017     $65,756.02      Fifth Third Bank            Prudential
       10        8/22/2017     $22,126.45       Eastern Bank          Associated Wholesale
                                                                          Grocers, Inc.



            All in violation of Title 18, United States Code, Sections 1349 and 1344.




DATED: April 25,2019



                                                    SCOTT W. lylU
                                                    United Statjs     :tophey




                                                    Matthew T. Hu^er
                                                    Special Assistant United States Attorney
